--------------------------------------------------------------------------------

Exhibit 10.2
 
 
TECHNOLOGY LICENSE AGREEMENT


This Technology License Agreement (“Agreement”) is made and entered into
effective as of __________, 2014 (the “Effective Date”) by and between Carbon
Bond Holdings, Inc., a Colorado corporation (“Licensor”), and _________, a
______ corporation (“Licensee”).


RECITALS


A.           Whereas Licensor owns and possesses certain technology related to
proprietary process(es) which have been developed, implemented and practiced at
Licensor’s facilities (hereinafter defined and referred to as the “Process”)
relating to the commercial laboratory science and analytical testing of medical
and non-medical-grade cannabis products and the rights to use and to license the
confidential and proprietary information, trade secrets, skills, experience,
recorded or unrecorded, developed and/or accumulated by Licensor, from time to
time prior to and during the term of this Agreement (hereinafter referred to as
the “Technology”).
 
B.           Whereas Licensor desires to receive disclosure of and to license
the Technology in order to enable Licensee to use the Process in the manner
contemplated herein.
 
C.           WHEREAS, Licensor is willing to make such disclosure and to grant
such license rights under the terms and conditions hereinafter set forth.


NOW THEREFORE, in consideration of the terms and conditions of this Agreement,
the parties agree as follows:


1.            Definitions.  Unless otherwise defined in this Agreement, the
following terms shall have the meanings set forth below.
 
   1.1           “Affiliate(s)” shall mean a corporation or other legal entity
and shall include any company or other business entity, present or future, in
which that corporation or other legal entity owns or controls, directly or
indirectly, more than fifty percent (50%) of the voting stock or otherwise has a
controlling interest, but only so long as such ownership or control exists.


1.2          “Confidential Information” shall mean any data or information
regarding the business operations of a party that is not generally known to the
public and affords such party a competitive advantage, including but not limited
to, information regarding products and product development, suppliers, marketing
strategies, finance, operations, customers, sales, and internal performance
results, and all information regarding proprietary processes, including but not
limited to: concepts, designs, documentation, reports, data, specifications,
inventions, know-how, show-how and trade secrets, whether or not patentable or
copyrightable.  Confidential Information does not include information that: (i)
is available to the public or that becomes available to the public through no
act or failure to act by the recipient party; (ii) is known to the recipient
party prior to the date of disclosure, unless the recipient party agreed to keep
such information in confidence at the time of its receipt; (iii) properly
obtained hereafter from a source that is not under an obligation of
confidentiality with respect to such information; or (iv) is developed
independently by the recipient party without reference to or use of the
disclosing party’s Confidential Information.
 
1.3          “Documentation” means the technical documentation, service manuals,
operation manuals and guides, production control documents and other materials
or other information associated with the Process, whether published or
unpublished, including any applicable artwork and/or film.
 

1

 

 

 
1.4          “Field of Use” shall mean commercial laboratory science and
analytical testing of medical and non-medical-grade cannabis products.
 
1.5          “Improvement” shall mean any improvement, modification in or to the
Technology and/or the Process or any derivative work thereof which is made,
conceived or acquired by Licensee during the term of this Agreement and which
Licensee is free to disclose and license without any obligation to any third
party.
 
1.6          “Intellectual Property Rights” or “IP” shall mean all of the
following, as they may exist in all jurisdictions throughout the world: (i)
patent rights (including rights in published and unpublished patent applications
and all patents issuing therefrom), (ii) copyrights, including but not limited
to copyrights in documents, software, source code and object code;  (iii)
trademarks, trade names or service marks; (iii) maskworks;  (iv) trade secret
rights in technical information including processes, procedures, techniques,
methods, know-how and the like, and (v) any similar proprietary rights in
technical data, inventions, discoveries, technical documentation and the like.
 
1.7          “License” shall mean the license granted by Licensor to Licensee
pursuant to Section 2.2 of this Agreement.
 
1.8          “Licensee Products” means any products independently developed,
manufactured, used or sold by Licensee that incorporate any portion of the
Technology and/or are produced, manufactured or dispensed using any portion of
the Process or any derivative works of the Technology or the Process, whether
independently or bundled with any other products.
 
1.9          “Licensed Territory” shall mean ________.


2.            Grant of License.
 
2.1          License.  Subject to the terms, conditions and restrictions set
forth herein, Licensor grants to Licensee a non-exclusive, non-transferable
(except as provided herein) license in the Field of Use, without ability to
sublicense, under any and all of the Technology disclosed to Licensee pursuant
to or in connection with this Agreement in connection with and for purposes of
utilizing and practicing the Process to develop, cultivate and manufacture
Licensed Products, including the right to use, sell and dispense Licensed
Products in the Licensed Territory.
 
2.2          Software Subscription. Subject to the terms, conditions and
restrictions set forth in the Software Subscription Agreement included herein as
Attachment A, Licensor will provide Licensee a software subscription.
 
2.3          Trademark License. Subject to the terms, conditions and
restrictions set forth in the Trademark License Agreement included herein as
Attachment B, Licensor will grant Licensee a right to use certain licensed
marks.

 

2

 

 

 
2.4          Improvements. Licensee hereby grants Licensor a non-exclusive,
worldwide, non-transferable (except as provided herein) license, including the
right to sub-license, under any and all Improvements and under any patents
issuing thereon in connection with and for purposes of utilizing and practicing
the Process to develop, cultivate and manufacture Licensed Products, including
the right to use, sell and dispense Licensed Products in the Licensed Territory.
Without intending to limit the scope of the rights granted to Licensee as set
forth above, Licensee agrees to treat such Improvements as confidential in the
same way as it treats its own information of similar character.
 
3.            Ownership.
 
3.1          Technology and the Process.  Title to, ownership of the Technology,
the Process, any accompanying Documentation, Confidential Information of
Licensor, all copies thereof and all Intellectual Property Rights therein shall,
as between Licensor and Licensee, be and at all times remain with Licensor or
its designees, as applicable. All rights not expressly licensed herein are
reserved to Licensor. Licensee hereby acknowledges that this Agreement is a
license agreement and not an agreement for sale.
 
3.2          Licensee Improvements.  All rights, title and interest in and to
any enhancements, modifications, improvements, updates or derivative works
(“Improvements”, as defined in Section 1.5 above) made by or on behalf of
Licensee to the Technology, the Process, or the Intellectual Property Rights,
are and shall remain solely with Licensor including, without limitations,
enhancements, modifications, improvements, updates or derivative works made to
the Licensed Products by Licensor under direction from Licensee.  Licensor
acknowledges that all such future Licensee Improvements shall be included within
the scope of the License granted hereunder. Licensee understands and agrees that
the title to any such enhancements, modifications, Improvements, updates or
derivative works shall be assigned to and is hereby assigned to Licensor.
 
3.3          Licensor Improvements.  All rights, title and interest in and to
any enhancements, modifications, Improvements, updates or derivative works, made
by or on behalf of Licensor to the Technology, the Process or the Intellectual
Property Rights shall be and remain the sole and exclusive property of Licensor
but shall be included in the License granted to Licensee hereunder.  The
Licensor agrees to make available any such Improvements or modifications to the
Licensee in a timely manner.
 
4.            License Fee/Audit Rights/Right to Inspect.
 
4.1          License Fee. The License Fee is set forth on Attachment C.
 
4.2          Right to Inspect. Licensee shall keep records in sufficient detail
to permit licensor to ascertain and verify Licensee’s compliance with the terms
and conditions of this Agreement.  Licensee shall permit Licensor or its duly
authorized auditor to inspect, examine and copy Licensee’s records applicable to
the manufacture of Licensee Products at reasonable times and during normal
business hours for purposes of verifying the accuracy of the manufacturing and
dispensing reports and any payments made or required to be made by Licensee
hereunder.  If any such inspection or audit reveals any discrepancies or failure
to comply with the requirements of this Agreement, Licensor shall provide prompt
notice thereof to Licensee, and Licensee shall take immediate steps to remedy
and such deficiencies and/or area of non-compliance.
 
5.           Support; Updates.  Licensor shall have the obligation to provide
support and or maintenance with respect to the Process, and Licensor shall
provide updates, upgrades, or any improvements or modifications to the
Technology and the Process to Licensee.
 

3

 

 

 
6.            Confidentiality and Nondisclosure.
 
6.1         Each party acknowledges that, in the course of performance pursuant
to this Agreement, each party may obtain Confidential Information relating to
the other party. Such Confidential Information shall belong solely to discloser
of such Confidential Information.  Neither party shall use or disclose
Confidential Information of the other party to third parties, without the
written consent of the disclosing party. Each party agrees to undertake
reasonable measures to maintain the Confidential Information in confidence,
which measures shall be no less than the measures taken by the recipient party
to protect its own Confidential Information and shall include entering into such
confidentiality and non-disclosure agreements as required substantially in the
form of agreement as attached hereto in Attachment D.  Each party agrees to
report immediately to the other party any unauthorized use or disclosure of
Confidential Information of which such party has actual knowledge. Upon
expiration or termination of this Agreement, each party will immediately destroy
or erase all copies of the Confidential Information and, upon the other party’s
request, promptly confirm destruction of same by signing and returning to the
other party a certificate of destruction satisfactory to such other party.
 
6.2          Licensee shall not remove, modify or obliterate any restrictive
markings on any documents or other materials provided to it by Licensor.
 
6.3         In order to protect and preserve the rights granted to Licensee
pursuant to Article 2, Licensee agrees to implement procedures with respect to
the protection of intellectual property and proprietary information which are
consistent with industry standards and which are reasonably acceptable to
Licensor.  The parties shall agree on such procedures and reduce them to writing
prior to any transfer of Technology from Licensor to Licensee.


7.           Representations and Warranties; Covenants; Disclaimers.
 
7.1         Representations and Warranties of Licensor.  Licensor hereby
represents and warrants to Licensee the following.
 
   (a)          Organization/Good Standing.  Licensor is a corporation duly
organized, validly existing, and in good standing under the laws of the State of
Colorado.
 
   (b)          Authority. Licensor has the full corporate power and authority
to enter into this Agreement and to carry out its obligations under this
Agreement.  All corporate action on the part of Licensor, its officers,
directors and stockholders necessary to execute and deliver this Agreement has
been taken and this Agreement constitutes a valid binding and enforceable
agreement in accordance with its terms.
 
   (c)            No Conflicts. Performance of the obligations of Licensor under
the terms of this Agreement will not violate any provision of its certificate of
incorporation or bylaws or conflict with or breach any agreement to which
Licensor is a party.
 
   (d)           Ownership.
 
    (i)           Licensor is the sole and exclusive owner of the Technology,
the Process, and all Intellectual Property Rights therein.



4

 

 

                                          
  (ii)           Licensor has all legal right and authority to grant and convey
to Licensee the rights and licenses contained in this Agreement without
violation or conflict with any law.
 
  (iii)           To the best of Licensor’s knowledge and belief, no action,
suit, claim, arbitration, or other proceeding exists, is pending or threatened
which is inconsistent with the rights granted under this Agreement or Licensor’s
ownership of the Technology, the Process or any of the Intellectual Property
Rights therein.
 
  (iv)           To the best of Licensor’s knowledge and belief, neither the
Technology nor the Process infringes upon any proprietary or intellectual
property rights of any third party.
 
   7.2           Representations and Warranties of Licensee.  Licensee hereby
represents and warrants to Licensor the following.
 
  (a)           Organization; Good Standing.  Licensee is a corporation duly
organized, validly existing, and in good standing under the laws of the State of
_______.
 
  (b)           Authority.  Licensee has the full corporate power and authority
to enter into this Agreement and to carry out its obligations under this
Agreement.  All corporate action on the part of Licensee, its officers,
directors and stockholders necessary to execute and deliver this Agreement has
been taken and this Agreement constitutes a valid binding and enforceable
agreement in accordance with its terms.
 
  (c)           No Conflicts.  Performance of the obligations of Licensee under
the terms of this Agreement will not violate any provision of its certificate of
incorporation or bylaws or conflict with or breach any agreement to which
Licensee is a party.
 
   7.3           Covenants and Disclaimers.
 
  (a)           Licensor makes no representation, warranty, guarantee or the
like with respect to the Technology, the Process, or the Intellectual Property
Rights licensed hereunder or with respect to the results to be obtained from the
use of any of the foregoing, except that Licensor represents and warrants that
it has no contractual obligation to any third party which is in conflict with
the rights and licenses granted herein. Licensee expressly agrees to assume all
risk and liability arising from its election to use or rely on the Technology,
the Process and any Intellectual Property Rights licensed hereunder.  Similarly,
Licensor expressly agrees to assume all risk and liability arising from its
election to use or rely on Improvements provided to Licensor pursuant to this
Agreement.


  (b)           Licensor makes no representation or warranty that the
Technology, the Process, or the Intellectual Property Rights licensed hereunder
can be exploited without infringing the intellectual property rights of others,
and Licensee assumes all risk and liability for claims of infringement arising
from its use of or reliance on the foregoing.  If Licensee receives any claim or
threat of any claim that its use of the Technology, the Process, or the
Intellectual Property Rights licensed hereunder infringes any third party
rights, it shall promptly advise Licensor and Licensor shall have the right, but
not the obligation, to defend or settle any such claim or threat of claim.
 

5

 

 

 
                      (c)           Nothing in this Agreement is intended to or
shall require Licensor to file patent applications or maintain patent
applications or patents and Licensor shall at all times be free to abandon
patents and applications at its sole discretion.
 
  (d)           Licensee shall be responsible for compliance with all laws
and/or regulations applicable to its activities under this Agreement and, upon
the request of Licensor, Licensee shall defend, indemnify and hold-harmless
Licensor and its officers, directors and employees from any claim, liability or
related costs or expense, howsoever arising, resulting from or connected with
Licensee’s failure to do so.
 
   (e)           The liability of Licensor and its Affiliates to Licensee
pursuant to or in connection with this Agreement is specifically limited as
provided herein and Licensee hereby expressly waives any remedies, rights,
representations or warranties, arising by law or otherwise, which are not set
forth herein.


8.          Term of License.  Provided that neither party is in material breach
of this Agreement, the term hereof shall continue in full force and effect until
otherwise terminated by either party in accordance with the provisions hereof
subject to the following conditions.  The term of this Agreement shall commence
on the Effective Date and shall continue for a period of five years after the
Effective Date (provided that neither party is in material breach of this
Agreement, the term hereof shall continue in full force and effect until
otherwise terminated by either party in accordance with the provisions hereof)
(the “Initial Term”), which term will automatically be extended five additional
years on the fifth anniversary of the Effective Date (a “Renewal Term”) and on
the fifth anniversary of the first May 1 of each Renewal Term such that the term
of this Agreement will be automatically renewed and extended for successive
five-year terms indefinitely unless and until terminated in accordance with the
terms hereof.
 
9.            Indemnification.
 
      9.1           By Licensee.  Licensee shall defend, indemnify, protect and
hold Licensor and its officers, directors and employees harmless against any and
all claims, damages, losses, costs or other expenses (including reasonable
attorneys’ fees) that arise directly or indirectly out of or from any breach of
this Agreement by Licensee or the use or modification of the Technology, the
Process or the Intellectual Property Rights by Licensee or by others to whom
Licensee has provided access thereto.
 
      9.2           By Licensor. Licensor shall defend, indemnify, protect and
hold Licensee and its officers, directors and employees harmless against any and
all claims, damages, losses, costs or other expenses (including reasonable
attorneys’ fees) that arise directly or indirectly out of or from any breach of
this Agreement by Licensor or the use or modification of the Technology, the
Process, or the Intellectual Property rights by Licensor or by others to whom
Licensor has provided access thereto.
 
10.         Limitation of Damages and Liability.  IN NO EVENT SHALL LICENSOR OR
ITS AFFILIATES, OR ANY OF THEIR DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS BE
RESPONSIBLE OR LIABLE FOR ANY LOST PROFITS, LOSS OF GOODWILL, WORK STOPPAGE,
COMPUTER FAILURE, LOSS OF INFORMATION, LOSS OF DATA, OR ANY DIRECT, INDIRECT,
INCIDENTAL, CONSEQUENTIAL, SPECIAL, EXEMPLARY, PUNITIVE OR OTHER DAMAGES OF
LICENSEE OR ANY THIRD PARTY (EVEN IF LICENSOR HAS BEEN ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES) UNDER ANY CONTRACT, NEGLIGENCE, STRICT LIABILITY OR
OTHER THEORY ARISING OUT OF OR RELATING IN ANY WAY TO LICENSEE’S USE OF THE
TECHNOLOGY OR THE PROCESS AND/OR ACCOMPANYING DOCUMENTATION OR ANY OTHER SUBJECT
MATTER OF THIS AGREEMENT. IN NO EVENT SHALL LICENSOR’S LIABILITY EXCEED THE
AMOUNT, IF ANY, OF SHARES OR OTHER CONSIDERATION ACTUALLY RECEIVED BY LICENSOR
UNDER THIS AGREEMENT.
 

6

 

 

 
FUTHERMORE, IN NO EVENT SHALL LICENSEE OR ITS AFFILIATES, OR ANY OF THEIR
DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS BE RESPONSIBLE OR LIABLE FOR ANY LOST
PROFITS, LOSS OF GOODWILL, WORK STOPPAGE, COMPUTER FAILURE, LOSS OF INFORMATION,
LOSS OF DATA, OR ANY DIRECT, INDIRECT, INCIDENTAL, CONSEQUENTIAL, SPECIAL,
EXEMPLARY, PUNITIVE OR OTHER DAMAGES OF LICENSEE OR ANY THIRD PARTY (EVEN IF
LICENSEE HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES) UNDER ANY
CONTRACT, NEGLIGENCE, STRICT LIABILITY OR OTHER THEORY ARISING OUT OF OR
RELATING IN ANY WAY TO LICENSOR’S USE OF THE TECHNOLOGY OR THE PROCESS AND/OR
ACCOMPANYING DOCUMENTATION OR ANY OTHER SUBJECT MATTER OF THIS AGREEMENT. IN NO
EVENT SHALL LICENSEE’S LIABILITY EXCEED THE AMOUNT, IF ANY, OF SHARES OR OTHER
CONSIDERATION ACTUALLY PAID BY LICENSEE UNDER THIS AGREEMENT.
 
11.  Regulatory or Legislative Change.
 
11.1           In the event of any material change in any state or federal
statute, regulation or definitive interpretation thereof by a government agency
or administrative body (“Laws”), or an enforcement action against Licensor or
its Control Persons arising under any Laws, in each case which shall make this
Agreement unlawful in whole or in material part, the parties shall immediately
enter into good faith negotiations regarding a license arrangement (if
necessary) which is consistent with such Laws and approximates as closely as
possible the economic position of the parties hereunder prior to the change.  If
the parties are unable to reach such an agreement within 45 days following
written notice from one party to the other, then either party may terminate this
Agreement effective upon 90 days’ prior written notice.  Licensee recognizes
that Licensor is engaged in a regulated business, is subject to registration and
regulation by state and federal authorities.  In furtherance of the foregoing,
the parties agree as follows:
 
11.2           After thorough discussion with Licensee, Licensor will use its
best independent judgment to determine, in its sole discretion, if the changes
in the parties’ relationship, as reflected in this Agreement, are sufficiently
significant to trigger voluntary disclosure to or additional approval from
applicable regulatory authorities.  Subject to the immediately preceding
sentence, Licensor will involve Licensee to the maximum extent possible in its
dealings and communications with regulators on an ongoing basis.
 
11.3           If any state or federal regulator requires changes to the
agreements made by the parties, as reflected in this Agreement, the parties will
work together in good faith to reach a mutually satisfactory modified
arrangement that respects to the greatest extent possible the agreements that
the parties have made.
 

7

 

 

 
 
12.          General Provisions.
 
12.1           Governing Law.  This Agreement will be governed in accordance
with the laws of the State of Colorado without regard to its conflict of law
provisions.
 
12.2           Attorneys Fees.  The prevailing party in any court action or
arbitration may be awarded reasonable attorney’s fees and costs from the
non-prevailing party.
 
12.3           Notices.  All notices and other communications pursuant to this
Agreement shall be in writing and deemed to be sufficient if contained in a
written instrument and shall be deemed given if delivered personally, via
facsimile, sent by nationally-recognized overnight courier or mailed by
registered or certified mail (return receipt requested), postage prepaid,
addressed to the party at the address set forth on the signature page to this
Agreement, or at such other address for such party as shall be specified by like
notice.  All such notices and other communications shall be deemed to have been
received (a) in the case of personal delivery, on the date of such delivery, (b)
in the case of a facsimile, when the party receiving such copy shall have
confirmed receipt of the communication, (c) in the case of delivery by
nationally-recognized overnight courier, on the business day following dispatch,
and (d) in the case of mailing, on the third business day following such
mailing.
 
12.4           Severability.  In the event any provision of this Agreement is
held to be invalid or unenforceable, the remaining provisions of this Agreement
will remain in full force.
 
12.5           Waiver.  The waiver by either party of any default or breach of
this Agreement shall not constitute a waiver of any other or subsequent default
or breach.
 
12.7           Entire Agreement.  This Agreement together with all appendices,
each of which is hereby incorporated by reference, constitutes the complete
agreement between the parties and supersedes all prior or contemporaneous
agreements or representations, written or oral, concerning the subject matter of
this Agreement.  This Agreement may not be modified or amended except in writing
signed by a duly authorized representative of each party. No other act,
document, usage or custom shall be deemed to amend or modify this Agreement.
 
12.9           Assignment.  Neither party may assign this Agreement by operation
of law or otherwise, in whole or in part, other than pursuant to a merger or a
transfer of a majority of its assets, without the other party’s written consent,
which consent shall not be unreasonably withheld or delayed; provided, however,
either party may assign this Agreement to an affiliate or successor without the
prior written consent of the other party.  Any attempt to assign this Agreement
in derogation hereof shall be null and void.
 
12.10         Equitable Relief. Licensee acknowledges and agrees that, due to
the unique nature of the Technology, the Process and Confidential Information,
there may be no adequate remedy at law for any breach of its obligations
hereunder, and therefore, that, upon any such breach or threat thereof, Licensor
shall be entitled to injunctions and other appropriate equitable relief in
addition to whatever remedies they may have at law.
 
12.11         Expenses.  Each party shall be responsible for all expenses
incurred by such party in connection with the negotiation and execution of this
Agreement.
 

8

 

 

 
12.12         Publication.  Each party hereto agrees that during the term of
this Agreement, it will not publicize the terms and conditions hereof, except:
 
   (i)           with the prior written consent of the other party,
 
   (ii)          pursuant to an order of a court or governmental body of
competent jurisdiction,


   (iii)         as may be required by law, or


   (iv)         as may be necessary to exercise its rights hereunder.
 
12.13         Relationship of the Parties.  Neither Licensee nor Licensor is an
agent of the other party and nothing in this Agreement shall be construed to
create any partnership, joint venture, agency or any similar relationship
between the parties.  Neither party has any express or implied authority to act
or make any representations whatsoever on behalf of the other party.
 
12.14        Counterparts.   This Agreement may be executed in counterparts,
including electronically transmitted counterparts, each of which shall be deemed
an original and together shall be considered a single agreement.
 
IN WITNESS WHEREOF, the parties have executed this Technology License Agreement
as of the Effective Date.

         
LICENSOR
   
LICENSEE
           
Carbon Bond Holdings, Inc.
         

 

By:       By:    

 

Print Name:            

 

Its:       Its:              
Address:
   
Address:
 

 

9

 

 

 
ATTACHMENT A
 
Software Subscription Agreement
 

10

 

 

 
ATTACHMENT B


Trademark License Agreement
 

11

 

 



ATTACHMENT C


License Fee
 

12

 

 



ATTACHMENT D


(Form of Non-Disclosure/Confidentiality Agreement)
 

13

 